Citation Nr: 1035052	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-33 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial compensable evaluation for 
headaches.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel





INTRODUCTION

The Veteran served on active duty from May 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, in part, granted service connection for 
bilateral hearing loss and headaches, both at a noncompensable 
rating.

In June 2009, the Board remanded this matter for further 
development, to include VA examinations.  These examinations were 
completed in March 2010 and April 2010.


FINDINGS OF FACT

1.  On VA audiological testing in March 2006, the Veteran's 
hearing acuity was level I hearing in the right ear and level II 
in the left ear.  

2.  On VA audiological testing in July 2009, the Veteran's 
hearing acuity was level I in the right ear and level II in the 
left ear.

3.  On VA audiological testing in April 2010, the Veteran's 
hearing acuity was level II in the right ear and level II in the 
left ear.

4.  Throughout the course of this appeal, the Veteran's migraine 
headaches are manifested by subjective complaints of severe 
headaches requiring medication and bed rest. 

5.  Throughout the course of this appeal, the Veteran's migraine 
headaches are not manifested by very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing 
loss have been not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, 
Diagnostic Code 6100 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial rating of 30 percent, but no more, for 
migraine headaches are met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8199-8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

The appeal arises in part, from disagreement with initial ratings 
following the grant of service connection for migraine headaches 
and bilateral hearing loss.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the 
VCAA, the Veteran bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  No claims of prejudice have been made in this 
case.  Accordingly, no additional development is required with 
respect to the duty to notify.

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim. 38 
C.F.R. § 3.159(c)(4).

In this case, VA has obtained all available records, including 
service records and VA examination reports.  The Veteran was 
afforded VA examinations in response to his claims.  

For audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability.  Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007).  The VA examination complied with 
this requirement by noting the Veteran's complaints of poor 
social interactions due to his hearing difficulty, trouble 
hearing on his "walkie-talkie" while conversing with co-
workers, and that he must often request others to repeat what was 
said as he did not hear properly the first time.  

In this case, the Board finds the VA examinations afforded to the 
Veteran were adequate.  To be adequate, a medical opinion must 
include consideration of the relevant history, including the 
Veteran's reports of injuries and symptoms. Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Here, the Veteran reported a 
detailed history of his symptoms and treatments while in service.  
See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (the Court has 
held that an examination is inadequate where the examiner 
formulates an opinion without considering the Veteran's 
statements).

Finally, the Board finds that there was substantial compliance 
with the June 2009 Board remand directives, to include VA 
examinations.  These examinations were completed in March 2010 
and April 2010.  A remand by the Board confers upon a claimant, 
as a matter of law, the right to compliance with the remand 
order. Stegall v. West, 11 Vet. App. 268 (1998). Nonetheless, it 
is only substantial compliance, rather than strict compliance, 
with the terms of a remand that is required. See D'Aries v. 
Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial 
compliance where an opinion was provided by a neurologist as 
opposed to an internal medicine specialist requested by the 
Board); Dyment v. West, 13 Vet. App. 141 (1999).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7 
(2009).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition. The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, as here, separate evaluations may be 
assigned for separate periods of time based on the facts found. 
In other words, the evaluations may be "staged."  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  

Bilateral Hearing Loss

The Veteran was granted service connection for bilateral hearing 
loss in a June 2006 rating decision, and assigned a 
noncompensable rating, effective December 10, 2004, the date the 
Veteran's claim was received.  The Veteran claims entitlement to 
a compensable rating for his service-connected bilateral hearing 
loss.   

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes eleven 
(11) auditory acuity levels, designated from level I, for 
essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to the 
numeric designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).   

Under the rating criteria, the method for rating bilateral 
hearing loss is based on examination results including a 
controlled speech discrimination test (Maryland CNC), and a pure 
tone audiometric test of pure tone decibel thresholds at 1000, 
2000, 3000, and 4000 Hz with an average pure tone threshold 
obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a 
Roman numeral designation of auditory acuity level for hearing 
impairment is ascertained based on a combination of the percent 
of speech discrimination and pure tone threshold average. Once a 
Roman numeral designation of auditory acuity level for each ear 
has been determined, Table VII is used to determine the 
percentage evaluation for bilateral hearing loss by combining the 
Roman numeral designations of auditory acuity level for hearing 
impairment of each ear.  Id.

There is an alternative method of rating hearing loss in defined 
instances of exceptional hearing loss. In such exceptional cases, 
the Roman numeral designation for hearing loss of an ear may be 
based only on pure tone threshold average, using Table VIa or 
Table VI, whichever results in the higher Roman numeral. 
Exceptional hearing exists when the pure tone threshold at the 
frequencies of 1000, 2000, 3000, and 4000 Hz is 55 decibels or 
more; or where the pure tone threshold is 30 decibels or less at 
1000 Hz, and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86. 

During a March 2006 VA audiological examination, the Veteran's 
pure tone thresholds, in decibels, were as follows:

Hertz       1000  2000  3000  4000   
Right Ear  10      10      55       55    (Average 32.50)
Left Ear    10      45      50       55    (Average 40)

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 84 percent in the left ear.  

Using Table VI, the Veteran's March 2006 examination revealed 
level I hearing in the right ear and level II in the left ear.  
Because the puretone thresholds at each frequency were not 55 
decibels or greater in either ear, Table VIa is not for 
consideration. 

The Veteran underwent a VA examination in July 2009.  During the 
audiological examination, the Veteran's pure tone thresholds, in 
decibels, were as follows:

Hertz       1000  2000  3000   4000   
Right Ear   05      15      50       55   (Average 31.25)
Left Ear     10      50      55       65   (Average 45)

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear.  

Using Table VI, the Veteran's July 2009 examination revealed 
level I hearing in the right ear and level II in the left ear. 
Because the puretone thresholds at each frequency were not 55 
decibels or greater in either ear, Table VIa is not for 
consideration. 

During a March 2010 VA audiological examination, the Veteran's 
pure tone thresholds, in decibels, were as follows:

Hertz       1000  2000  3000  4000   
Right Ear  10      20      55       60    (Average 36.25)
Left Ear    10      50      55       65    (Average 45)

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 90 percent in the left ear.  

Using Table VI, the Veteran's March 2010 examination revealed 
level II hearing in the right ear and level II in the left ear.  
Because the puretone thresholds at each frequency were not 55 
decibels or greater in either ear, Table VIa is not for 
consideration. 

Combining these levels according to Table VII reveals a 
noncompensable evaluation. 38 C.F.R. § 4.85, Diagnostic Code 
6100.  Consequently, a compensable rating is not warranted under 
the rating criteria.

Thus, the audiological test results reflect that the Veteran has 
not been entitled to a higher compensable rating for his 
bilateral hearing loss at any time during the appeal period. 
Application of the rating schedule to the numeric designations 
assigned reflects that the Veteran's bilateral hearing loss is 
properly rated as noncompensably disabling.

Migraine Headaches

The Veteran was granted service connection for migraine headaches 
in a June 2006 rating decision and assigned a noncompensable 
rating, effective May 12, 2005, the date the Veteran's claim was 
received, under 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100.  
The Veteran contends that his service-connected migraine 
headaches warrant a compensable evaluation.

Under 38 C.F.R. § 4.124, Diagnostic Code 8100, a 10 percent 
disability rating is warranted where there are characteristic 
prostrating attacks averaging one in two months over the past 
several months. Less frequent migraine attacks warrant a 
noncompensable disability rating. A 30 percent disability rating 
is warranted for migraines where there are characteristic 
prostrating attacks occurring on an average of once a month over 
the last several months. Very frequent completely prostrating and 
prolonged attacks productive of severe economic inadaptability 
warrant a 50 percent evaluation, the maximum rating allowed by 
law. Id.

In March 2006, the Veteran was afforded a VA examination, where 
he reported headaches secondary to shell fragment wounds to the 
forehead.  He denied the functional impairment of loss of work 
time.  He stated that perhaps as a result of high blood pressure 
and other issues, he also developed headaches within the last 
five years.  He described the headaches as a sharp pain in his 
forehead area, occurring two to three times per week.  He stated 
he took aspirin and had not lost any  time from work.  The 
examiner diagnosed the Veteran with headaches aggravated by a 
shell fragment wound to the forehead and hypertension.  

The Veteran underwent a VA examination in April 2010 and reported 
that he experienced headaches almost every day.  He stated that 
he had headaches primarily on the left side with no aura or any 
premonitory symptoms.  There was no nausea or vomiting, no visual 
problems, and no weakness.  The Veteran reported the headache 
lasted for approximately 30 minutes, usually getting better by 
itself or with medication.  There was no history of weakness or 
any sensory symptoms associated with the headaches.   The Veteran 
stated numerous times throughout the course of the examination 
that his headache was "bothering" him and interfering with his 
productivity as an employee in the Parks Department.  The Veteran 
was not undergoing any treatments and not receiving any 
medication through the VA system.  The examiner stated that upon 
discussion with the Veteran, he did feel that his current 
complaints were adversely affecting his ability to carry out his 
usual daily activities that included going to work.  

The examiner diagnosed the Veteran with migraine headaches, 
mostly on the left side, with some features of throbbing.  The 
examiner opined that based on his neurological evaluation the 
Veteran seemed to have headaches unilaterally, most likely 
migraines, although he did not have all the features and it could 
be associated with muscle contraction type headaches.  

In his October 2007 VA Form 9, the Veteran reported that he 
experienced at least five episodes per week requiring medication 
and bed rest.

The Board initially notes the March 2006 examiner diagnosed the 
Veteran with headaches aggravated by a shell fragment wound to 
the forehead and hypertension (a non-service connected 
disability).  Where it is not possible to distinguish the effects 
of a nonservice-connected condition from those of a service-
connected condition, the reasonable doubt doctrine dictates that 
all symptoms be attributed to the Veteran's service-connected 
disability. See Mittleider v. West, 11 Vet. App. 181 (1998)).

In view of the above, and resolving all doubt in favor of the 
Veteran, the Board finds that a 30 percent rating is warranted 
for the Veteran's migraine headaches.
The Veteran reported in his VA examinations that he experienced 
headaches on a frequent basis, anywhere from 2-3 times per week 
to almost daily.  The Veteran reported that at times the 
headaches would resolve on their own, at other times he needed 
medication and best rest.  However, the Veteran stated that 
although he felt his current complaints were adversely affecting 
his ability to carry out his usual daily activities, that 
included going to work, he had lost no time from work over the 
headaches.  

The Board notes that the frequency, duration, severity, and 
impairment caused by the disorder are based on lay statements by 
the Veteran to his medical care providers and to VA adjudicators. 
The Veteran is competent to report these observable symptoms and 
effects, and the Board concludes that the majority of his reports 
are credible because they have been consistent and accepted by 
his VA examiners who based their investigation accordingly.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The record however, does not indicate that these migraine 
headaches were characterized by very frequent, completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability. While these attacks are frequent, the evidence 
does not indicate that they are prolonged or productive of severe 
economic inadaptability. The Board finds that at no time during 
the pendency of this claim for an increased rating have the 
Veteran's migraine headaches warranted an evaluation in excess of 
30 percent.

Extra-Schedular and Staged Ratings

There is no showing that the Veteran's service-connected 
disabilities as noted above resulted in so exceptional or unusual 
a disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis. See 38 C.F.R. § 
3.321(b)(1). In this regard, the Board notes that the Veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards. 

With regard to hearing loss, the Board is aware that, under 
Martinak, subjective symptoms warrant consideration.  The report 
of the March 2010 VA audiological examination indicates symptoms 
including trouble hearing on a Walkie-Talkie, difficulty hearing 
speech clearly, and asking others to repeat themselves.  The 
examiner, however, did not specify that these particular symptoms 
had interfered with employment capacity to the extent that would 
warrant consideration for an extra-schedular rating.  Id.

In the absence of evidence of any of the factors outlined above, 
the criteria for referral for consideration of an extraschedular 
rating have not been met. See Thun v. Peake, 22 Vet. App. 111 
(2008).

Moreover, given the essential consistency of the medical findings 
of record during the pendency of this appeal, the Board finds no 
basis for staged ratings under Fenderson.

Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Board also notes that if the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is sought, then part and parcel to that claim for a higher rating 
is whether a total rating based on individual unemployability 
(TDIU) as a result of that disability is warranted. Rice v. 
Shinseki, 22 Vet. App. 447 (2009). 

In this case, however, the Veteran has not asserted, nor does the 
record reflect, 
that he is unemployable due to his service-connected disabilities 
of migraine headaches and hearing loss. The Veteran reported in 
his April 2010 VA examination that he was employed.  As such, 
consideration of TDIU as a component to the Veteran's claims of 
entitlement to an increased evaluation for the above-referenced 
disabilities is not warranted.



ORDER

Entitlement to a compensable rating for bilateral hearing loss is 
denied.

Entitlement to an initial evaluation of 30 percent for migraine 
headaches is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


